Citation Nr: 0924301	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1946 to 
December 1948, from July 1950 to July 1953, and from January 
1954 to February 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision, in 
which the RO, in pertinent part, granted service connection 
for PTSD and assigned a 30 percent rating, effective May 9, 
2005.  The Veteran has perfected an appeal of the initial 
disability rating assigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the claims file, the Board has determined 
that a remand is warranted.  

The claims file contains a private treatment record dated May 
14, 2005.  The Veteran was afforded a VA examination in 
September 2005.  At that examination, the Veteran stated that 
he had been back to see the private physician since the May 
14, 2005 visit.  The claims file is devoid of evidence 
pertaining to private treatment after May 14, 2005.  Without 
such records, the Board is precluded from proper appellate 
review of the Veteran's claim.  As such, the Board finds that 
a remand is necessary to obtain the outstanding private 
treatment records and associate them with the claims file.  
In light of the above, the Board has determined that a new VA 
examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for an initial rating in excess 
of 30 percent for PTSD.  See Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for PTSD, 
which are not currently associated with 
the Veteran's claims file should be 
requested.  Specifically, records from 
Dr. Jabbour dated after May 14, 2005, 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his PTSD.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 

All tests and studies deemed necessary by 
the examiner should be performed.   

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the foregoing and 
after undertaking any further notice or 
development deemed warranted by the 
record, the RO must readjudicate the 
Veteran's claim on the merits.  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



